IN THE SUPREME COURT OF THE STATE OF DELAWARE

ADAM WENZKE,                            §
                                        §
       Defendant Below,                 §   No. 20, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 140502464 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: March 2, 2018
                          Decided: April 4, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 4th day of April 2018, after careful consideration of the opening brief, the

motion to affirm, and the record below, we conclude that the judgment below should

be affirmed on the basis of the Superior Court’s well-reasoned order dated December

11, 2017. The Superior Court did not err in summarily dismissing the appellant’s

first motion for post-conviction relief under Superior Court Criminal Rule 61. The

motion was procedurally barred under Rule 61(i)(1) and failed to allege any

exception to the application of the procedural bars under Rule 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                 Justice




                                   2